DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Yang et al. (US 20180260951 A1) teaches utilize deep neural networks for automatic localization (detection) and identification (labeling) of vertebrae in 3D CT volumes (Yang, Figs. 1-2 and Pars. 18-20).
Yu et al. (US 20190066294 A1) teaches the labelled based on the seed point(s) determined (Yu, Par. 112).
Liao et al. (US 20170337682 A1) teaches two medical images 402 to be registered are received, determines current alignment of the images 402 based on the current transformation parameters, adjusts at least one of the transformation parameters, and registration is performed with the updated transformation parameters, resulting in an updated state observation 404 using trained DNN 406 (Liao, Fig. 4 and Par. 52).
However, the prior art of record does not teach the combination of claimed elements as “automatically registering a functional whole-body image volume of the spine to the labeled non-functional whole-body image volume to generate registered labeled non-functional whole-body image; adjusting the plurality of spine labels in the registered labeled non-functional whole body image; and propagating the adjusted plurality of spine labels to the registered functional whole-body image volume” recited in independent claim 1 and “a second deep neural network configured to register a functional spine image volume by geometrically correcting the functional spine image according to a position of a spine in the non-functional spine image volume; and a third deep neural network configured to automatically propagate the plurality of spine labels from the non-functional spine image volume to the geometrically corrected and registered functional spine image volume” independent claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hu et al. US 20200342359 A1 
Mori et al. US 20180314691 A1
Bregman-Amital et al. US 20190336097 A1
Rezaee et al. (US 9940545 B2) 
Leung et al. US 20190254772 A1 
Wimmer et al. US 20180365876 A1
Mahfouz US 20190090744 A1
Rasoulian et al. US 20150223777 A1
Siewerdsen et al. US 20170231713 A1
Siemionow et al. US 11278359 B2
Reda et al. US 10580159 B2
Colobert et al. US 20200320687 A1
Kemp et al. US 20190328461 A1
Attenborough US 20190239868 A1
Seifert US 20150161786 A1
Kurzendorfer et al. US 20190130587 A1
Li US 20180365834 A1
Ayed et al. US 20140003684 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914. The examiner can normally be reached Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cindy Trandai/              Primary Examiner, Art Unit 2648
8/22/2022